DISMISS and Opinion Filed March 4, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00848-CR
                                No. 05-21-00849-CR
                                No. 05-21-00850-CR
                                No. 05-21-00851-CR
                                No. 05-21-00852-CR
                                No. 05-21-00853-CR
                   JORDAN DARNELL JACOBS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
Trial Court Cause Nos. F19-25499-J, F19-25554-J, F19-25558-J, F19-25560-J,
                        F19-25569-J & F19-25571-J

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                            Opinion by Justice Reichek
      On August 10, 2021, Jordan Darnell Jacobs pleaded guilty and was convicted

of possession of a firearm by a felon and five aggravated robberies, each with a

deadly weapon finding. The trial court certified that, although each case was the

product of a plea-bargain agreement with the State, the trial court had given appellant

permission to appeal, and appellant had the right to appeal the trial court’s ruling on

his motion to suppress. Appellant filed his notices of appeal on September 16, 2021.
He did not, however, file either a timely motion for new trial or a timely motion to

extend time to file his notices of appeal.

      Before the Court is the State’s February 23, 2022 motion to dismiss these

appeals for want of jurisdiction and appellant’s February 25, 2022 response. After

reviewing these documents, the appellate record, and the case law, we conclude we

must dismiss these appeals.

      A defendant perfects his appeal by timely filing a written notice of appeal with

the trial court clerk. See TEX. R. APP. P. 25.2(c). To be timely, the notice of appeal

must be filed within thirty days after the date sentence was imposed or within ninety

days after sentencing if the defendant timely filed a motion for new trial. See TEX.

R. APP. P. 26.2(a). The rules of appellate procedure allow the time to file a notice

of appeal to be extended if the party files, within fifteen days of the filing deadline,

both the notice of appeal and a motion to extend the time to file the notice of appeal.

See TEX. R. APP. P. 10.5(b), 26.3. In the absence of a timely perfected notice of

appeal, the Court must dismiss the appeal. Ex parte Castillo, 369 S.W.3d 196, 198

(Tex. Crim. App. 2012); Slaton v. State, 981S.W.2d 208, 210 (Tex. Crim. App.

1998).

      Here, the trial court entered its judgments on August 10, 2021. Appellant did

not file a motion for new trial. Therefore, his notices of appeal were due on

September 9, 2021. See TEX. R. APP. P. 26.2(a)(1). Any motion to extend the time to

file the notices of appeal would have been due on or before September 24, 2021. See

                                          –2–
id. 26.3. Appellant filed his notices of appeal on September 16, 2021 but failed to

file any motion to extend time to file the notices of appeal.

      Appellant argues there is no way of knowing when he actually signed the

notices of appeal. He notes “[i]t is not uncommon that documents filed with a court

are file-stamped at a later date. Documents are often misplaced or overlooked,

especially during this time of Covid restrictions.” He further contends that it is clear

he intended to appeal the ruling on his motion to suppress and notes that the trial

court granted him the right to appeal. Even taking these statements as true, we have

no alternative than to dismiss. See Castillo, 369 S.W.3d at 198 (“Timely filing of a

written notice of appeal is a jurisdictional prerequisite to hearing an appeal. If a

notice of appeal is not timely filed, the court of appeals has no option but to dismiss

the appeal for lack of jurisdiction.”). Appellant may, however, file an application for

a writ of habeas corpus in order to pursue out-of-time appeals. See Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).

      We dismiss these appeals for lack of jurisdiction.




                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
210848F.U05


                                          –3–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN DARNELL JACOBS,                     On Appeal from the Criminal District
Appellant                                  Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. F19-25499-J.
No. 05-21-00848-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee               and Goldstein participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 4, 2022




                                     –4–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN DARNELL JACOBS,                     On Appeal from the Criminal District
Appellant                                  Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. F19-25554-J.
No. 05-21-00849-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee               and Goldstein participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 4, 2022




                                     –5–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN DARNELL JACOBS,                     On Appeal from the Criminal District
Appellant                                  Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. F19-25558-J.
No. 05-21-00850-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee               and Goldstein participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 4, 2022




                                     –6–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN DARNELL JACOBS,                     On Appeal from the Criminal District
Appellant                                  Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. F19-25560-J.
No. 05-21-00851-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee               and Goldstein participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 4, 2022




                                     –7–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN DARNELL JACOBS,                     On Appeal from the Criminal District
Appellant                                  Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. F19-25569-J.
No. 05-21-00852-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee               and Goldstein participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 4, 2022




                                     –8–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JORDAN DARNELL JACOBS,                     On Appeal from the Criminal District
Appellant                                  Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. F19-25571-J.
No. 05-21-00853-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee               and Goldstein participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered March 4, 2022




                                     –9–